Citation Nr: 1648477	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-11 435	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than one manifested by polysubstance dependence.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  In June 2015 and April 2016, the case was remanded for additional development.  In October 2016, the Board sought a Veterans Health Administration (VHA) expert medical advisory opinion pertaining to the Veteran's claimed psychiatric disability; such opinion was received in November 2016.  [The December 2012 rating decision also separately denied service connection for a disability manifested by polysubstance dependence.  The Veteran's January 2013 notice of disagreement did not include that denial.  Consequently, that determination became final, and the matter of service connection for a disability manifested by polysubstance dependence is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for GERD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's depression was incurred in service.




CONCLUSION OF LAW

Service connection for depression is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) do not show complaints, findings, diagnoses, or treatment for a psychiatric disorder.  An October 1969 pre-induction examination report notes a normal psychiatric clinical evaluation.  January 1970 STRs show that Veteran ingested approximately seven Darvon tablets to avoid pain during a physical fitness test.  In a subsequent January 1970 sworn statement, he explained that he took the Darvon tablets to relieve foot pain; he denied any attempt to take his own life via overdose.  An April 1970 investigation report concluded that the Veteran took the Darvon in the line of duty and not due to misconduct.  On May 1972 separation examination, psychiatric clinical evaluation was normal.

Post service treatment records show a May 1989 private diagnosis of situational depression and a January 2004 VA diagnosis of adjustment disorder with brief depression.  During the pendency of the instant claim the Veteran has received diagnoses of various psychiatric disorders (other than those manifested by substance abuse), including: December 2012 - depression not otherwise specified (NOS); October 2013 - pain disorder; January 2014 - unspecified depressive disorder; March 2014 - depression and anxiety; June 2014 - depression and anxiety; February 2015 - depression and anxiety; May 2015 - pain disorder, personality disorder, PTSD, and psychosis NOS; June and July 2015 - PTSD, pain disorder, and unspecified depressive, personality, and psychotic disorders; September 2015 - unspecified depressive disorder; February 2016 - PTSD, pain disorder, and unspecified depressive, personality, and psychotic disorders; and, March 2016 - depressive disorder.

VA psychiatric examinations in this matter were conducted in November 2012 and June 2015 (with September 2015 addendum).  As discussed in detail in the Board's April 2016 remand, the examinations were inadequate for proper consideration of the claim because they contained inconsistent statements, did not reflect consideration of the entire record, and did not respond to the Board's June 2015 remand directives.  Another VA examination was conducted in June 2016.  The examiner considered the previous medical treatment and examination records; major depressive order was diagnosed.  However, an incorrect standard of review was used in the nexus opinion provided, and that opinion is not adequate for rating purposes.  Consequently, the Board sought a VHA medical advisory opinion in this matter.

The November 2016 VHA expert opinion by a VA psychiatrist reflects consideration of the June 2015 and June 2016 VA examination reports, as well as the medical treatment records since June 2015.  Based on review of the examination reports and treatment records (specifically including a May 2016 clinical record which noted good insight and judgment, organized thought processes, intact cognition, no auditory or visual hallucinations, and no evidence of psychosis), the examiner opined that "the most appropriate diagnosis for this veteran based on the available records is Persistent Depressive Disorder..."  He explained, "There is no evidence that the veteran was diagnosed or treated for any mental or emotional problems prior to the military.  His symptoms were reportedly first noted while he was on active duty in 1970.  As a consequence there is a 50% or greater probability that his Persistent Depressive Disorder is service connected."  The Board finds no reason to question the expertise of VA's designated expert.  As the opinion takes into consideration the Veteran's medical records and prior VA examination reports, and includes rationale that may be considered adequate, the Board finds the November 2016 medical advisory opinion to be probative evidence in this matter, and in light of the inadequacies found in the opinions to the contrary, persuasive.   

Accordingly, the Board finds that the competent evidence of record is, at least, in equipoise that the Veteran's depressive disorder was incurred in service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law), the Board finds that service connection for depression is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102   


ORDER

Service connection for depression is granted.


REMAND

The Veteran has alleged alternative theories of entitlement to service connection for GERD.  He asserts direct service connection, relating his current GERD to a January 1970 overdose of Darvon while in service.  See February 2012 statement.  Alternatively, he asserts (via his representative) that his GERD is secondary to his now service-connected depression.  See January 2015 Board hearing transcript.  

The record contains a November 2012 VA examination report addressing the direct service connection theory of entitlement.  The record also contains a June 2015 VA examination report which includes an advisory medical opinion as to whether the Veteran's GERD is caused by his psychiatric disability, but not whether the GERD has been aggravated by his service-connected psychiatric disability; the examination report is therefore inadequate for rating purposes, and an addendum advisory medical opinion that addresses that question is necessary.

Finally, the record shows that the Veteran receives VA treatment for depression and GERD; the record includes his treatment records through June 2016.  Updated records of VA evaluations or treatment since then may contain pertinent information, are constructively of record, and must be secured.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record updated records of all VA examinations/treatment the Veteran has received for a psychiatric disability and GERD from June 2016 to the present.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. When the above development is completed, the AOJ should return the record to the physician who conducted the June 2015 VA esophageal conditions examination for an addendum opinion that addresses whether or not the Veteran's service-connected depression has aggravated his GERD.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's GERD has been caused or aggravated by his depression (to include by medication prescribed for the psychiatric disability?  The opinion must address aggravation.  If the GERD is found not to have been caused or aggravated by depression, the examiner should identify the etiology that is considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the examiner is unavailable or cannot provide the opinion sought, forward the record to another appropriate physician for the opinion.  
  
3. The AOJ should then review the record and readjudicate the claim of service connection for GERD.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


